

113 S3012 IS: North Korea Sanctions Enforcement Act of 2014
U.S. Senate
2014-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 3012IN THE SENATE OF THE UNITED STATESDecember 12, 2014Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo improve the enforcement of sanctions against the Government of North Korea, and for other
			 purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the North Korea Sanctions Enforcement Act of 2014.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Findings; purposes.
					Sec. 3. Definitions.
					TITLE I—Investigations, prohibited conduct, and penalties
					Sec. 101. Statement of policy.
					Sec. 102. Investigations.
					Sec. 103. Briefing to Congress.
					Sec. 104. Designation of persons.
					Sec. 105. Forfeiture of property.
					TITLE II—Sanctions Against North Korean Proliferation, Human Rights Abuses, and Illicit Activities
					Sec. 201. Determinations with respect to North Korea as a jurisdiction of primary money laundering
			 concern.
					Sec. 202. Ensuring the consistent enforcement of United Nations Security Council resolutions and
			 financial restrictions on North Korea.
					Sec. 203. Proliferation prevention sanctions.
					Sec. 204. Procurement sanctions.
					Sec. 205. Enhanced inspection authorities.
					Sec. 206. Travel sanctions.
					Sec. 207. Exemptions, waivers, and removals of designation.
					TITLE III—Promotion of human rights 
					Sec. 301. Information technology.
					Sec. 302. Report on North Korean prison camps.
					Sec. 303. Briefing on serious human rights abuses or censorship in North Korea.
					TITLE IV—General authorities
					Sec. 401. Suspension of sanctions and other measures.
					Sec. 402. Termination of sanctions and other measures.
					Sec. 403. North Korea Enforcement and Humanitarian Fund.
					Sec. 404. Rulemaking.
					Sec. 405. Effective date.
				2.Findings; purposes(a)FindingsCongress finds the following:(1)The Government of North Korea—(A)has repeatedly violated its commitments to the complete, verifiable,
			 and irreversible dismantlement of its nuclear weapons programs; and(B)has
			 willfully violated multiple United Nations Security Council resolutions
			 calling for it to cease its development, testing, and production of
			 weapons of mass destruction.(2)North Korea poses a grave risk for the proliferation of nuclear weapons and other weapons of mass
			 destruction.(3)The Government of North Korea has been implicated repeatedly in money laundering and illicit
			 activities, including—(A)prohibited arms sales;(B)narcotics trafficking;(C)the
			 counterfeiting of United States currency; and(D)the counterfeiting of
			 intellectual property of United States persons.(4)North Korea has—(A)unilaterally withdrawn from the Korean War Armistice Agreement, done at Panmunjom, Korea, July 27,
			 1953;
			 and(B)committed provocations against South Korea in 2010—(i)by sinking the
			 warship Cheonan and killing 46 of her crew; and(ii)by shelling Yeonpyeong
			 Island and killing 4 South Korean civilians.(5)North Korea maintains a system of brutal political prison camps that contain as many as 200,000
			 men, women, and children, who are—(A)kept in atrocious living conditions with
			 insufficient food, clothing, and medical care; and(B)under constant fear of
			 torture or arbitrary execution.(6)North Korea has prioritized weapons programs and the procurement of luxury goods—(A)in defiance of
			 United Nations Security Council Resolutions 1695 (adopted July 15, 2006),
			 1718 (adopted October 14, 2006), 1874 (adopted June 12, 2009), 2087
			 (adopted January 22, 2013), and 2094 (adopted March 7, 2013); and(B)in gross disregard of the
			 needs of its people.(7)Persons, including financial institutions, who engage in transactions with, or provide financial
			 services to, the Government of North Korea and its financial institutions
			 without establishing sufficient financial safeguards against North Korea’s
			 use of these transactions to promote proliferation, weapons trafficking,
			 human rights violations, illicit activity, and the purchase of luxury
			 goods—(A)aid and abet North Korea’s misuse of the international financial
			 system; and(B)violate the intent of the United Nations Security
			 Council resolutions referred to in paragraph (6)(A).(8)The conduct of the Government of North Korea poses an imminent threat to—(A)the security of the United
			 States and its allies;(B)the global economy;(C)the safety of members of
			 the United States Armed Forces;(D)the integrity of the global financial
			 system;(E)the integrity of global nonproliferation programs; and(F)the
			 people of North Korea.(b)PurposesThrough this Act, Congress seeks—(1)to use nonmilitary means to address the crisis described in subsection (a);(2)to
			 provide diplomatic leverage to negotiate necessary changes in North
			 Korea’s conduct;(3)to ease the suffering of the people of North Korea; and(4)to reaffirm the purposes set forth in section 4 of the North Korean Human Rights Act of 2004 (22 U.S.C. 7802).3.DefinitionsIn this Act:(1)Applicable executive orderThe term applicable Executive order means—(A)Executive Order 13382 (70 Fed. Reg. 38567; relating to blocking property of weapons of mass
			 destruction proliferators and their supports), Executive Order 13466 (73
			 Fed. Reg. 36787; relating to continuing certain restrictions with respect
			 to North Korea and North Korean nationals), Executive Order 13551 (75 Fed.
			 Reg. 53837; relating to blocking property of certain persons with respect
			 to North Korea), or Executive Order 13570 (76 Fed. Reg. 22291; relating to
			 prohibiting certain transactions with respect to North Korea), to the
			 extent that
			 such Executive order—(i)authorizes the imposition of sanctions on persons for
			 conduct; or(ii)prohibits transactions or activities involving the Government
			 of North Korea; or(B)any Executive order adopted on or after the date of the enactment of this Act, to the extent that
			 such Executive order—(i)authorizes the imposition of sanctions on persons for
			 conduct; or(ii)prohibits transactions or activities involving the Government
			 of North Korea.(2)Applicable united nations security council resolutionThe term applicable United Nations Security Council resolution means—(A)United Nations Security Council Resolution 1695 (adopted July 15, 2006), 1718 (adopted October 14,
			 2006), 1874 (adopted June 12, 2009), 2087 (adopted January 22, 2013), or
			 2094 (adopted March 7, 2013); or(B)any United Nations Security Council resolution adopted on or after the date of the enactment of
			 this Act that—(i)authorizes the imposition of
			 sanctions on persons for conduct; or(ii)prohibits transactions or activities
			 involving the Government of North Korea.(3)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate;(B)the Committee on Banking, Housing, and Urban Affairs of the Senate;(C)the Committee on Foreign Affairs of the House of Representatives; and(D)the Committee on Financial Services of the House of Representatives.(4)Designated personThe term designated person means a person designated under subsection (a) or (b) of section 104 for purposes of applying 1
			 or more of the sanctions described in title I or II with
			 respect to the person.(5)Government of North KoreaThe term Government of North Korea means—(A)the Government of the Democratic People’s Republic of Korea or any political subdivision, agency,
			 or instrumentality thereof; and(B)any person owned or controlled by, or acting for or on behalf of, the Government of North Korea.(6)Luxury goodsThe term luxury goods—(A)has the meaning given such term in section 746.4(b)(1) of title 15, Code of Federal Regulations;
			 and(B)includes the items listed in Supplement No. 1 to Part 746 of such title, and any
			 similar items.(7)Monetary instrumentsThe term monetary instruments has the meaning given such term in section 5312(a) of title 31, United States Code.(8)North Korean financial institutionThe term North Korean financial institution means any financial institution that—(A)is organized under the laws of North Korea or any jurisdiction within North
			 Korea (including a foreign branch of such institution);(B)is located in North Korea, except for a financial institution that is excluded by
			 the President in accordance with section 207(d);(C)is owned or controlled by the Government of North Korea, regardless of location;
			 and(D)is owned or controlled by a financial institution
			 described in subparagraph (A), (B), or (C), regardless of location.(9)Other stores of valueThe term other stores of value means—(A)prepaid access devices, tangible or intangible prepaid access devices, and other instruments or
			 devices for the storage or transmission of value (as such terms are
			 defined in part 1010
			 of title 31, Code of Federal Regulations); and(B)any covered goods (as defined in section 1027.100 of title 31, Code of Federal Regulations), and
			 any
			 instrument or tangible or intangible access device used for the storage
			 and transmission of a representation of covered goods, or other device (as
			 defined in such section 1027.100).IInvestigations, prohibited conduct, and penalties101.Statement of policyIn order to achieve the peaceful disarmament of North Korea, Congress finds that it is necessary—(1)to encourage all member states to fully and promptly implement United Nations Security Council
			 Resolution
			 2094 (adopted March 7, 2013);(2)to sanction the persons, including financial institutions, that facilitate proliferation, illicit
			 activities, arms trafficking, imports of luxury goods, serious human
			 rights abuses, cash smuggling, and censorship by the Government of North
			 Korea;(3)to authorize the President to sanction persons who fail to exercise due diligence to ensure that
			 such financial institutions and jurisdictions do not facilitate
			 proliferation, arms trafficking, kleptocracy, and imports of luxury goods
			 by the Government of North Korea;(4)to deny the Government of North Korea access to the funds it uses to obtain nuclear weapons,
			 ballistic missiles, and luxury goods instead of providing for the needs of
			 its people; and(5)to enforce sanctions in a manner that avoids any adverse humanitarian impact on the people of North
			 Korea.102.Investigations(a)InitiationThe President is authorized to initiate an investigation into the possible designation of a person
			 under
			 section 104(a) upon receipt by the President of credible information
			 indicating that such person has engaged in conduct described in section
			 104(a).(b)PersonnelThe President may direct the Secretary of State, the Secretary of the Treasury, and the heads of
			 other Federal departments and agencies as may be necessary to assign
			 sufficient experienced and qualified investigators, attorneys, and
			 technical personnel—(1)to investigate the conduct described in subsections (a) and (b) of section 104; and(2)to coordinate and ensure the effective enforcement of the provisions of this Act.103.Briefing to CongressNot later than 180 days after the date of the enactment of this Act, and periodically thereafter,
			 the President shall provide to the appropriate congressional committees a
			 briefing on efforts to implement this Act.104.Designation of persons(a)Prohibited activities(1)Prohibited conduct describedExcept as provided in section 207, the President may designate under this subsection any person
			 that the President determines—(A)knowingly (directly or indirectly) imported, exported, or reexported to, into, or from North Korea
			 any goods, services, or technology controlled for export by the United
			 States due to their use for weapons of mass destruction and their delivery
			 systems and materially contributing to the use, development,
			 production, possession, or acquisition by any persons of a nuclear,
			 radiological, chemical, or biological weapon, or any device or system
			 designed in whole or in part to deliver such a weapon;(B)knowingly (directly or indirectly) provided training, advice, or other services or assistance, or
			 engaged in significant financial transactions, relating to the
			 manufacture, maintenance, or use of any such weapon or system to be
			 imported, exported, or reexported to, into, or from North Korea;(C)knowingly (directly or indirectly) imported, exported, or reexported luxury goods
			 to or into North Korea;(D)knowingly engaged in, or is responsible for, censorship by the Government of North Korea;(E)knowingly engaged in, or is responsible for, serious human rights abuses by the Government of
			 North Korea;(F)knowingly (directly or indirectly) engaged in money laundering, the
			 counterfeiting of goods or currency, bulk cash smuggling, or narcotics
			 trafficking that supports the
			 Government of North Korea or any senior official thereof; or(G)knowingly attempted to engage in any of the conduct described in subparagraphs (A) through (E).(2)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency
			 Economic Powers Act (50
			 U.S.C. 1705) shall apply to any person who violates, attempts to violate,
			 conspires to violate, or causes a violation of any prohibition under this
			 subsection, or of an order or regulation prescribed under this Act, to the
			 same extent that such penalties apply to a person that commits an unlawful
			 act described in section 206(a) of such Act (50 U.S.C. 1705(a)).(b)Additional prohibited activities(1)Prohibited conduct describedExcept as provided in section 207, the President may designate under this subsection any person
			 that the
			 President determines—(A)knowingly engaged in, contributed to, assisted, sponsored, or provided financial, material or
			 technological support for, or goods and services in support of, any
			 person designated pursuant to an applicable United Nations Security
			 Council
			 resolution;(B)knowingly contributed to—(i)the bribery of an official of the Government of North Korea;(ii)the
			 misappropriation, theft, or embezzlement of public funds by, or for the
			 benefit of, an official of the Government of North Korea; or(iii)the use of
			 any proceeds of any such conduct; or(C)knowingly and materially assisted, sponsored, or provided significant financial, material, or
			 technological support for, or goods or services to or in support of, the
			 activities described in subparagraph (A) or (B).(2)Effect of designationWith respect to any person designated under this subsection, the President may—(A)apply the sanctions described in section 204, 205, or 206;(B)apply any of the special measures described in section 5318A of title 31, United States Code;(C)prohibit any transactions in foreign exchange—(i)that are subject to the jurisdiction of the
			 United States; and(ii)in which such person has any interest; and(D)prohibit any transfers of credit or payments between financial institutions or by, through, or
			 to any financial institution, to the extent that such transfers or
			 payments—(i)are subject to the jurisdiction of the United States; and(ii)involve
			 any interest of such person.(c)Asset blockingThe President shall exercise all of the powers granted to the President under the International
			 Emergency Economic Powers Act (50
			 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all
			 transactions in property and interests in property of a person determined
			 by the President to be subject to this section if such property and
			 interests in property are in the United States, come within the United
			 States, or are or come within the possession or control of a United States
			 person.(d)ApplicationThe designation of a person under subsection (a) or (b) and the blocking of property and interests
			 in property under subsection
			 (c) shall apply with respect to a person who is
			 determined to be owned or controlled by, or to have acted or purported to
			 have acted for or on behalf of (directly or indirectly) any person whose
			 property
			 and interests in property are blocked pursuant to this section.(e)Transaction licensingThe President shall deny or revoke any license for any transaction that the President determines to
			 lack sufficient financial controls to ensure that such
			 transaction will not facilitate any of the conduct described in subsection
			 (a) or (b).105.Forfeiture of property(a)Amendment to property subject to forfeitureSection 981(a)(1) of title 18, United States Code, is amended by adding at the end the following:(I)Any real or personal property that is involved in a violation or attempted violation, or which
			 constitutes or is derived from proceeds traceable to a violation, of
			 section 104(a) of the North Korea Sanctions Enforcement Act of 2014..(b)Amendment to definition of civil forfeiture statuteSection 983(i)(2)(D) of title 18, United States Code, is amended to read as follows:(D)the Trading with the Enemy Act (50 U.S.C. App. 1 et seq.), the International Emergency Economic
			 Powers Act (50 U.S.C. 1701 et seq.), or the North Korea Sanctions Enforcement Act of 2014; or.(c)Amendment to definition of specified unlawful activitySection 1956(c)(7)(D) of title 18, United States Code, is amended—(1)by striking or section 92 of the Atomic Energy Act of 1954 and inserting section 92 of the Atomic Energy Act of 1954; and(2)by adding at the end the following: , or section 104(a) of the North Korea Sanctions Enforcement Act of 2014 (relating to prohibited trade with North Korea);.(d)Authorization of appropriationsFrom the amounts in the Assets Forfeiture Fund established under section 524(c) of title 28, United
			 States Code, or the Department of the Treasury Forfeiture Fund established
			 under section 9703 of title 31, United States Code, as added by the
			 Treasury Forfeiture Fund Act of 1992 (section 638 of Public Law 102–393),
			 there are authorized to be appropriated for each of the fiscal years 2015
			 through 2023, in such proportions as the President may determine, and
			 without fiscal year limitation, $5,000,000 for law enforcement expenses
			 for the enforcement of this Act or any amendment made by this Act,
			 including salaries and expenses of investigators, attorneys, technical
			 personnel, and such personnel as the President determines to be necessary
			 to enforce this Act or any such amendment.(e)Payment in lieu of forfeitureAny money paid to the United States by a financial institution or other person in lieu of the
			 commencement of criminal, civil, or administrative forfeiture proceedings
			 to forfeit property involving any activity described in section 104(a) or
			 in settlement of such forfeiture proceedings—(1)shall be treated as forfeited funds; and(2)shall be deposited, in such proportions as the President may determine, into—(A)the Assets Forfeiture Fund established under section 524(c) of title 28, United States Code; or(B)the Department of the Treasury Forfeiture Fund established under section 9703 of title 31, United
			 States Code, as added by the Treasury Forfeiture Fund Act of 1992 (section
			 638 of Public Law 102–393).(f)Rule of constructionNothing in this title or any amendment made by this title may be construed to restrict or limit the
			 authority of the President under—(1)section 524(c) of title 28, United States Code; or(2)section 9703 of title 31, United States Code, as added by the Treasury Forfeiture Fund Act of 1992
			 (section 638 of Public Law 102–393).IISanctions Against North Korean Proliferation, Human Rights Abuses, and Illicit Activities201.Determinations with respect to North Korea as a jurisdiction of primary money laundering concern(a)FindingsCongress makes the following findings:(1)The Under Secretary for Terrorism and Financial Intelligence, who is responsible for
			 safeguarding the financial system against illicit use, money laundering,
			 terrorist financing, and the proliferation of weapons of mass destruction,
			 and has repeatedly expressed concern about North Korea’s misuse of the
			 international financial system—(A)in 2006—(i)stated, Given [North Korea’s]  counterfeiting of U.S. currency, narcotics trafficking and use of accounts
			 world-wide to conduct
			 proliferation-related transactions, the line between illicit and licit
			 North Korean money is nearly invisible.; and(ii)urged financial institutions worldwide to think carefully about the risks of doing any North Korea-related business;(B)in 2011, stated that North Korea—(i)remains intent on engaging in proliferation, selling arms as well as bringing in
			 material; and(ii)was aggressively pursuing the effort to establish front companies.; and(C)in 2013, stated—(i)in reference to North Korea’s distribution of high-quality
			 counterfeit United States currency, that North Korea is continuing to try to pass a supernote into the international financial system; and(ii)the Department of the Treasury would soon introduce new currency with improved security
			 features to protect against counterfeiting by the Government of North
			 Korea.(2)The Financial Action Task Force, an intergovernmental body whose purpose is to develop and promote
			 national and international policies to combat money laundering and
			 terrorist financing, has repeatedly—(A)expressed concern at deficiencies in North Korea’s regimes to combat money laundering and terrorist
			 financing;(B)urged North Korea to adopt a plan of action to address significant deficiencies in these regimes
			 and the serious threat they pose to the integrity of the international
			 financial system;(C)urged all jurisdictions to apply countermeasures to protect the international financial system from
			 ongoing and substantial money laundering and terrorist financing risks
			 emanating from North Korea;(D)urged all jurisdictions to advise their financial institutions to give special attention to
			 business relationships and transactions with North Korea, including North
			 Korean companies and financial institutions; and(E)called on all jurisdictions—(i)to protect against correspondent relationships being used to bypass or
			 evade countermeasures and risk mitigation practices; and(ii)to take into account
			 money laundering and terrorist financing risks when considering requests
			 by North Korean financial institutions to open branches and subsidiaries
			 in their respective jurisdictions.(3)On March 7, 2013, the United Nations Security Council unanimously adopted Resolution 2094, which—(A)welcomed the Financial Action Task Force’s—(i)recommendation on financial sanctions related to
			 proliferation; and(ii)guidance on the implementation of such sanctions;(B)decided that United Nations Member States should apply enhanced monitoring and other legal measures
			 to prevent the
			 provision of financial services or the transfer of property that could
			 contribute to activities prohibited by applicable United Nations Security
			 Council resolutions; and(C)called on United Nations Member States to prohibit North Korean banks from establishing or
			 maintaining
			 correspondent relationships with banks in their respective jurisdictions
			 to prevent
			 the provision of financial services if such states have information that
			 provides reasonable grounds to believe that such activities could
			 contribute to—(i)activities prohibited by an applicable United Nations
			 Security Council resolution; or(ii)the evasion of such prohibitions.(b)Sense of Congress regarding the designation of North Korea as a jurisdiction of primary money
			 laundering concernCongress—(1)acknowledges the efforts of the United Nations Security Council to impose limitations on, and
			 to require the enhanced monitoring of, transactions involving North Korean
			 financial institutions that could contribute to sanctioned activities;(2)urges the President, in the strongest terms—(A)to consider immediately designating North Korea as a
			 jurisdiction of primary money laundering concern; and(B)to adopt stringent
			 special measures to safeguard the financial system against the risks posed
			 by North Korea’s willful evasion of sanctions and its illicit activities;
			 and(3)urges the President to seek the prompt implementation by other states of enhanced monitoring and
			 due diligence to prevent North Korea’s misuse of the international
			 financial system, including by sharing information about activities,
			 transactions, and property that could contribute to—(A)activities sanctioned
			 by applicable United Nations Security Council resolutions; or(B)the
			 evasion of such sanctions.(c)Determinations regarding North Korea(1)In generalNot later than 180 days after the date of the enactment of
			 this Act, the Secretary of the Treasury, in consultation with the
			 Secretary of State and
			 Attorney General, and in accordance with section 5318A of title 31, United
			 States Code, shall determine whether reasonable grounds exist for
			 concluding that North
			 Korea is a jurisdiction of primary money laundering concern.(2)Enhanced due diligence and reporting requirementsExcept as provided in section 207, if the Secretary of the Treasury determines under this
			 subsection that reasonable grounds exist for concluding that North Korea
			 is a
			 jurisdiction of primary money laundering concern, the Secretary, in
			 consultation with the Federal functional regulators, shall
			 impose 1 or more of the special measures described in paragraphs (1)
			 through (5) of section 5318A(b) of title 31, United States Code, with
			 respect to the jurisdiction of North Korea.(3)Report required(A)In generalThe Secretary of the Treasury shall submit a report to the appropriate congressional committees
			 that contains the reasons for any determination under paragraph (1).(B)FormThe report submitted under subparagraph (A) shall be submitted in unclassified
			 form, but may contain a classified annex.202.Ensuring the consistent enforcement of United Nations Security Council resolutions and financial
			 restrictions on North Korea(a)FindingsCongress finds that—(1)all member states and jurisdictions are obligated to implement and enforce applicable United
			 Nations
			 Security Council resolutions fully and promptly, including by blocking the
			 property of, and ensuring that any property is prevented from being made
			 available to,
			 persons designated by the Security Council under applicable United Nations
			 Security Council resolutions;(2)all states and jurisdictions share a common interest in protecting the international financial
			 system from the risks of money laundering and illicit transactions
			 emanating from North Korea;(3)the United States dollar and the euro are the world’s principal reserve currencies, and the United
			 States and the European Union are primarily responsible for the protection
			 of the international financial system from these risks;(4)the cooperation of the People’s Republic of China, as North Korea’s principal trading partner, is
			 essential to—(A)the enforcement of applicable United Nations Security Council
			 resolutions; and(B)the protection of the international financial system;(5)the report of the Panel of Experts established pursuant to United Nations Security Council
			 Resolution 1874 (adopted on June 11, 2013) expressed concern about the
			 ability
			 of banks in—(A)states with less effective regulators; and(B)states that are unable to
			 afford effective compliance to detect and prevent illicit transfers
			 involving North Korea;(6)North Korea has historically exploited inconsistencies between jurisdictions in the interpretation
			 and enforcement of financial regulations and applicable United Nations
			 Security Council resolutions to circumvent sanctions and launder the
			 proceeds of illicit activities;(7)Amroggang Development Bank, Bank of East Land, and Tanchon Commercial Bank have been designated by
			 the Secretary of the Treasury, the United Nations Security Council, and
			 the European Union as having materially contributed to the proliferation
			 of weapons of mass destruction;(8)Korea Daesong Bank and Korea Kwangson Banking Corporation have been designated by the Secretary of
			 the Treasury and the European Union as having materially contributed to
			 the proliferation of weapons of mass destruction;(9)the Foreign Trade Bank of North Korea has been designated by the Secretary of the Treasury for
			 facilitating transactions on behalf of persons linked to its proliferation
			 network, and for serving as a key financial node; and(10)Daedong Credit Bank has been designated by the Secretary of the Treasury for activities prohibited
			 by applicable United Nations Security Council resolutions, including the
			 use of deceptive financial practices to facilitate transactions on behalf
			 of persons linked to North Korea’s proliferation network.(b)Sense of CongressIt is the sense of Congress that the President should intensify diplomatic efforts in
			 appropriate international fora, such as the United Nations, and
			 bilaterally,
			 to develop and implement a coordinated, consistent, multilateral strategy
			 for protecting the global financial system against risks emanating from
			 North Korea, including—(1)the cessation of any financial services whose continuation is inconsistent with applicable United
			 Nations Security Council resolutions;(2)the cessation of any financial services to persons, including financial institutions, that present
			 unacceptable risks of facilitating money laundering and illicit activity
			 by the Government of North Korea;(3)the blocking by all states and jurisdictions, in accordance with the legal process of the state or
			 jurisdiction in which the property is held, of any property required to be
			 blocked under applicable United Nations Security Council resolutions; and(4)the blocking of any property derived from illicit activity, or from the misappropriation, theft, or
			 embezzlement of public funds by, or for the benefit of, officials of the
			 Government of North Korea.203.Proliferation prevention sanctions(a)Export of certain goods or technologyA validated license shall be required for the export of any goods or technology otherwise covered
			 under
			 section 6(j) of the Export Administration Act of 1979 (50 U.S.C. App.
			 2405(j)). No defense exports may be approved for the Government of North
			 Korea.(b)Transactions in lethal military equipment(1)In generalThe President shall withhold assistance under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et
			 seq.) to the government of any country that provides lethal military
			 equipment to the Government of North Korea.(2)ApplicabilityThe prohibition under this subsection with respect to a foreign government shall terminate on the
			 date that is
			 1 year after the date on which the restriction under paragraph (1) may
			 have been applied.(c)WaiverThe Secretary of State may waive the prohibitions under this section with respect to a country if
			 the
			 Secretary determines that it is in the national interest of the United
			 States to do so.(d)ExceptionThe prohibitions under this section shall not apply to the provision of assistance for human
			 rights, democracy, rule of law, or emergency humanitarian assistance.204.Procurement sanctions(a)In generalExcept as provided in this section, the United States Government may not procure, or enter into any
			 contract for the procurement of, any goods or services from any designated
			 person.(b)Federal Acquisition Regulation(1)In generalThe Federal Acquisition Regulation issued pursuant to section 1303 of title 41, United States Code,
			 shall be revised to require that each person that is a
			 prospective contractor submit a certification that such person does not
			 engage in any of the
			 conduct described in section 104(a).(2)ApplicabilityThe revision referred to in paragraph (1) shall apply with
			 respect to contracts for
			 which solicitations are issued on or after the date that is 90 days after
			 the date of the enactment of this Act.(c)General Services Administration(1)Inclusion on listThe Administrator of General Services shall include, on the List of Parties Excluded from Federal
			 Procurement and Nonprocurement Programs maintained by the Administrator
			 under part 9 of the Federal Acquisition Regulation, each person that is
			 debarred, suspended, or proposed for debarment or suspension by the head
			 of an executive agency on the basis of a determination of a false
			 certification under subsection (b).(2)Contract termination; suspensionIf the head of an executive agency determines that a person has submitted a false certification
			 under subsection (b) after the date on which the Federal Acquisition
			 Regulation is revised to implement the requirements of this section, the
			 head of such executive agency shall—(A)terminate a contract with such person; or(B)debar or suspend such person from eligibility for Federal contracts for a period of not more than 2
			 years.(3)Applicable proceduresAny debarment or suspension under paragraph (2)(B) shall be subject to the procedures that apply to
			 debarment and suspension under the Federal Acquisition Regulation under
			 subpart 9.4 of part 9 of title 48, Code of Federal Regulations.(d)Clarification regarding certain productsThe remedies specified in subsections (a) through (c) shall not apply with respect to the
			 procurement of any eligible product (as defined in section 308(4) of the
			 Trade Agreements Act of 1979 (19 U.S.C. 2518(4)) of any foreign country
			 or instrumentality designated under section 301(b) of such Act (19 U.S.C.
			 2511(b)).(e)Rule of constructionNothing in this subsection may be construed to limit the use of other remedies available to the
			 head of an executive agency or any other official of the Federal
			 Government on the basis of a determination of a false certification under
			 subsection (b).(f)Executive agency definedIn this section, the term executive agency has the meaning given such term in section 133 of title 41, United States Code.205.Enhanced inspection authorities(a)Report requiredNot later than 180 days after the date of the enactment of this Act, and annually thereafter,
			 the President shall
			 submit a report to the appropriate congressional committees that
			 identifies foreign ports and airports whose inspections of ships,
			 aircraft, and conveyances originating in North Korea, carrying North
			 Korean property, or operated by the Government of North Korea are
			 not sufficient to effectively prevent the facilitation of any of the
			 activities
			 described in section 104(a).(b)Enhanced customs inspection requirementsThe Secretary of Homeland Security may require enhanced inspections of any cargo landed in the
			 United States or entering the stream of interstate commerce that has been
			 transported through a port or
			 airport identified by the President under subsection (a).(c)Seizure and forfeitureA vessel, aircraft, or conveyance used to facilitate any of the activities described in section
			 104(a) under the jurisdiction of the United States may be
			 seized and forfeited under—(1)chapter 46 of title 18, United States Code; or(2)under the Tariff Act of 1930 (19 U.S.C. 1202 et seq.).206.Travel sanctionsThe Secretary of State may deny a visa to, and the Secretary of Homeland Security, pursuant to
			 section 104, may deny entry
			 into the United States of, any alien who is—(1)a designated person;(2)a corporate officer of a designated person; or(3)a principal shareholder with a controlling interest in a designated person.207.Exemptions, waivers, and removals of designation(a)Exemptions(1)In generalThe following activities shall be exempt from sanctions under sections 104 and 206:(A)Activities subject to the reporting requirements under title V of the National Security Act of 1947
			 (50 U.S.C. 413 et seq.), or to any authorized intelligence activities of
			 the United States.(B)Any transaction necessary to comply with United States obligations under the Agreement between the
			 United Nations and the United States of America regarding the Headquarters
			 of the United Nations, signed June 26, 1947, and entered into force on
			 November 21, 1947, or under the Vienna Convention on Consular Relations,
			 signed April 24, 1963, and entered into force on March 19, 1967, or under
			 other international agreements.(C)Any financial transaction for which the exclusive purpose is to import agricultural products,
			 medicine, or medical devices into North
			 Korea if such supplies or equipment—(i)are designated as EAR 99 under the Export Administration Regulations (15 C.F.R. 730 et seq.);
			 and(ii)are not controlled under—(I)the Export Administration Act of 1979 (50 U.S.C. App. 2401 et seq.), as continued in effect under
			 the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.);(II)the Arms Export Control Act (22 U.S.C. 2751 et seq.);(III)part B of title VIII of the Nuclear Proliferation Prevention Act of 1994 (22 U.S.C. 6301 et seq.);
			 or(IV)the Chemical and Biological Weapons Control and Warfare Elimination Act of 1991 (22 U.S.C. 5601 et
			 seq.).(2)Export administration regulations definedIn this subsection, the term Export Administration Regulations means the regulations set forth in subchapter C of chapter VII of title 15, Code of Federal
			 Regulations  (15 C.F.R. 730 et seq.) and maintained and amended under the
			 authority of the International Emergency Economic Powers Ac (50 U.S.C.
			 1701 et seq.).(b)WaiverThe President may waive, for 1-year renewable periods, the application of the sanctions authorized
			 under section 104,
			 204, 205, or 206 if the President submits to the appropriate
			 congressional committees a written determination that the waiver meets 1
			 or more of the following requirements:(1)The waiver is important to the national security interests of the United States.(2)The waiver will further the enforcement of this Act or is for an important law enforcement purpose.(3)The waiver is for an important humanitarian purpose, including any of the purposes described in
			 section 4 of the North Korean Human Rights Act of 2004 (22 U.S.C. 7802).(c)Financial services for humanitarian and consular activitiesThe President may promulgate such regulations, rules, and policies as may be necessary to
			 facilitate the
			 provision of financial services by a foreign financial institution that is
			 not controlled by the Government of North Korea in support of the
			 activities subject to exemption under this Act.IIIPromotion of human rights 301.Information technologySection 104 of the North Korean Human Rights Act of 2004 (22 U.S.C. 7814) is amended by adding at
			 the end the following:(d)Information technology studyNot later than 180 days after the date of the enactment of the North Korea Sanctions Enforcement Act of 2014, the President shall
			 submit a classified report to the appropriate congressional committees
			 that
			 sets forth a detailed plan for making unrestricted, unmonitored, and
			 inexpensive electronic mass communications available to the people of
			 North Korea..302.Report on North Korean prison camps(a)In generalThe Secretary of State shall submit a report to the appropriate congressional committees that
			 describes, with respect to each political prison camp in North Korea, to
			 the extent information is available—(1)the camp’s estimated prisoner population;(2)the camp’s geographical coordinates;(3)the reasons for the confinement of the prisoners;(4)the camp’s primary industries and products, and the end users of any goods produced in such camp;(5)the natural persons and agencies responsible for conditions in the camp;(6)the conditions under which prisoners are confined, with respect to the adequacy of food, shelter,
			 medical care, working conditions, and reports of ill-treatment of
			 prisoners; and(7)imagery, to include satellite imagery of each such camp, in a format that, if published, would not
			 compromise the sources and methods used by the intelligence agencies of
			 the United States to capture geospatial imagery.(b)FormThe report required under subsection (a) may be included in the first report required to be
			 submitted to Congress after the date of the enactment of this Act under
			 sections 116(d) and 502B(b) of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2151n(d) and 2304(b)) (relating to the annual human rights report).303.Briefing on serious human rights abuses or censorship in North Korea(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall
			 providing a briefing, which may be classified, to the appropriate
			 congressional committees that
			 describes serious human rights abuses or serious censorship undertaken by
			 the North Korean government in the most recent year.(b)Designation of responsible personsThe President may designate under section 104(a) any person described in the briefing required
			 under subsection (a) as responsible for serious human rights abuses or
			 censorship in North Korea.(c)Sense of CongressIt is the sense of Congress that the President should—(1)seek the prompt adoption by the United Nations Security Council of a resolution calling for the
			 blocking of the assets of all persons responsible for severe human rights
			 abuses or censorship in North Korea; and(2)fully cooperate with the prosecution of any natural person listed in the report required under
			 subsection (a) before any international tribunal that may be established
			 to prosecute persons responsible for severe human rights abuses or
			 censorship in North Korea.IVGeneral authorities401.Suspension of sanctions and other measures(a)In generalAny sanction or other measure required under title I, II, or III (or any amendment made by
			 such titles) may be suspended for up to 1 year upon
			 certification by the President to the appropriate congressional committees
			 that the Government of North Korea has made progress toward—(1)verifiably ceasing its counterfeiting of United States currency, including the surrender or
			 destruction of specialized materials and equipment used or
			 particularly suitable for counterfeiting;(2)taking steps toward financial transparency to comply with generally accepted protocols
			 to cease and prevent the laundering of monetary instruments;(3)taking steps toward verification of its compliance with applicable United Nations Security Council
			 resolutions;(4)taking steps toward accounting for and repatriating the citizens of other countries—(A)abducted or unlawfully held captive by the Government of North Korea; or(B)detained in violation of the 1953 Armistice Agreement;(5)accepting and beginning to abide by internationally recognized standards for the distribution and
			 monitoring of humanitarian aid; and(6)taking verified steps to improve living conditions in its political prison camps.(b)Renewal of suspensionThe suspension described in subsection (a) may be renewed for additional, consecutive 180-day
			 periods after the President certifies to the appropriate congressional
			 committees that the Government of North Korea has continued to comply with
			 the conditions described in subsection (a) during the previous year.402.Termination of sanctions and other measuresAny sanction or other measure required under title I, II, or III (or any amendment made by
			 such titles) shall terminate on the date on which the
			 President determines and certifies to the appropriate congressional
			 committees that the Government of North Korea has—(1)met the requirements set forth in 
			 section 401; and(2)has made significant progress toward—(A)completely, verifiably, and irreversibly dismantling all of its nuclear, chemical, biological, and
			 radiological weapons programs, including all programs for the development
			 of systems designed in whole or in part for the delivery of such weapons;(B)releasing all political prisoners, including the citizens of North Korea detained in North Korea’s
			 political prison camps; and(C)(i)ceasing its censorship of peaceful political activity;(ii)establishing an open, transparent, and representative
			 society; and(iii)fully accounting for and repatriating United States citizens (included deceased)—(I)abducted or unlawfully held captive
			 by the Government of North Korea; or(II)detained in violation of the 1953
			 Armistice Agreement.403.North Korea Enforcement and Humanitarian Fund(a)EstablishmentThere is established in the Treasury of the United States a fund to be known as the North Korea
			 Enforcement and Humanitarian Fund (referred to in this section as the Fund).(b)DepositsThe President shall deposit into the Fund, and shall transfer and consolidate on the books of the
			 Treasury in a special account for the purposes described in subsection
			 (c), all revenues derived from—(1)fines and penalties assessed for violations of this Act, or any regulation established under this
			 Act, or for any violation of an applicable Executive order; and(2)except as provided in section 105(c), all fines and penalties paid in lieu of the commencement of,
			 or paid in settlement of, criminal or civil proceedings for a violation of
			 this Act or any regulation established under this Act, or for any
			 violation of an applicable Executive order.(c)UsesThere are authorized to be appropriated from the Fund each fiscal year—(1)such amounts as may be specified in an Act making appropriations for the administration of the
			 Fund; and(2)without regard to fiscal year limitation, amounts not exceeding—(A)to carry out section 103 of the North Korea Human Rights Act of 2004 (22 U.S.C. 7813), $3,000,000;(B)to carry out section 104 of the North Korea Human Rights Act of 2004 (22 U.S.C. 7814), $5,000,000;(C)to carry out section 203 of the North Korea Human Rights Act of 2004 (22 U.S.C. 7833), $5,000,000;
			 and(D)to carry out subsection (d) of section 104 of the North Korean Human Rights Act of 2004 (22 U.S.C.
			 7814) (as added by section 301 of this Act), $2,000,000.(d)Satisfaction of judgments(1)In generalThe President may direct a transfer of funds from the Fund established under this section to the
			 United States district court in which any judgment has been entered
			 against the Government of North Korea pursuant to section 1605A of title
			 28, United States Code, pursuant to section 1083(c)(2) of the National
			 Defense Authorization Act for Fiscal Year 2008 (28 U.S.C. 1605A note), or
			 pursuant to section 201 of the Terrorism Risk Insurance Act of 2002 (28
			 U.S.C. 1610 note), such amounts as may be available after the obligation
			 of amounts appropriated pursuant to the authorization of appropriations
			 under subsection (c), for the satisfaction of such judgments.(2)Rule of construction on standing by judgment creditorsNothing in this section, any amendment made by section 105, or section 306 shall be construed to
			 create standing by any judgment creditor to contest or intervene in a
			 forfeiture action under chapter 46 of title 18, United States Code.(e)Briefing requiredNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter,
			 the President shall provide a briefing to the appropriate congressional
			 committees describing amounts available in the Fund, amounts obligated and
			 expended for each purpose, and any amounts transferred out of the Fund.(f)TransferTo prevent the accumulation of excessive surpluses in the Fund, in any fiscal year an amount
			 specified in an annual appropriation law that is available after the
			 obligation of amounts authorized to be appropriated in subsection (c) and
			 authorized to be transferred in subsection (d), may be transferred out of
			 the Fund and deposited, in equal proportions, into the funds established
			 under section 524(c) of title 28, United States Code, and section 9703 of
			 title 31, United States Code.(g)SunsetThe Fund established under this section shall cease to exist on September 30, 2023, and any
			 unexpended funds remaining in the Fund after such date shall be
			 transferred in accordance with subsection (f).404.Rulemaking(a)In generalThe President is authorized to promulgate such rules and regulations as may be necessary to carry
			 out the provisions of this Act (which may include regulatory exceptions),
			 including under section 205 of the International Emergency Economic Powers
			 Act (50 U.S.C. 1704).(b)Rule of constructionNothing in this Act or in any amendment made by this Act shall be construed to limit the authority
			 of
			 the President to designate or sanction persons pursuant to an applicable
			 Executive order or otherwise
			 pursuant to the International Emergency Economic Powers Act (50 U.S.C.
			 1701 et seq.).405.Effective dateExcept as otherwise provided in this Act, this Act, and the amendments made by this Act, shall be
			 in effect during the 3-year period beginning on the date of the enactment
			 of this Act.